DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 10/28/2021 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7, 10, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao et al. (U.S. P.G. Publication No. 2015/0291248 A1; “Fukao”).



Regarding claim 1:
A bicycle operation device (410; FIG. 17) comprising: 
an operation unit (12, 25) including a housing (13) having an upper housing portion (14; FIG. 3; see ¶ [0133] regarding the common elements between the first and fourth embodiment) and a lower housing portion (16; FIG. 3), the upper housing portion being located above the lower housing portion in a state in which the bicycle operation device is attached to a handlebar (H; ¶ [0051]; see portion 14 being above portion 16 in at least FIG. 3) of the bicycle;
the housing further having a rear housing portion (portion closer to clamp 20 in FIG. 17; FIG. 2 illustrates a top view of the handlebar such that the upper region of the page is the forward direction i.e. forward traveling direction whereas the lower region of the page is the opposing rearward direction, and further illustrates the clamp 20 as being disposed in the rearward direction as conveyed by the lower region of the illustrated view; see MPEP 2125) and a front housing portion (portion relatively forward from clamp 20, near reference number 12 in FIG. 17), the rear housing portion being located rearward of the front housing portion in the state in which the bicycle operation device is attached to the handlebar (FIG. 17 illustrates the housing 13 and clamp 20 mounted to handlebar H, wherein the portion of the housing closest to the handlebar is the rearward side and the portion furthest from the handlebar is the forward side), the operating unit further having an operation member that is a lever (25 in FIG. 17) extending from the rear housing portion (FIG. 17 illustrates the housing 13 and clamp 20 mounted to handlebar H, wherein the portion of the housing closer to the handlebar is the rearward side and the portion further from the handlebar is the forward side; see lever 25 extending from portion of the housing closer to the handlebar with respect to axis A2 in FIG. 4);
a wireless communicator (424; see WT in FIG. 18) configured to communicate with a bicycle component (¶ [0134]), the wireless communicator being provided on the upper housing portion (¶ [0134], “operating unit 424 is provided in the housing 13 of the base member 12”; see the top portion of housing 
However, Fukao does not expressly disclose the wireless communicator disposed in the housing towards a same side direction of the housing as the lever extending from the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao such that the wireless communicator disposed in the housing towards a same side direction of the housing as the lever extending from the housing because it has been held that the mere rearrangement of parts was held to be an unpatentable/obvious modification if such a modification would not have modified the operation of the device or yielded unexpected results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP § 2144.04.  Here, the original disclosure does not disclose or suggest that the particular placement of the wireless communicator affects the operation of the device or would yield predictable results. Moreover, the original disclosure suggests that the location of the wireless communicator 20 within the housing may be changed without affecting the operation of the device and without producing unexpected results (paragraph [0044], “[t]he location of the wireless communicator 20 in the housing 28 may be changed. In a first example, as shown by a second modified example of Fig. 10, the wireless communicator 20 is accommodated in the rear housing portion 28B of the housing 28. In a second example, as shown by a third modified example of Fig. 11, the wireless communicator 20 is accommodated in the upper housing portion 28C of the housing 28” [emphasis]).  Because rearranging the particular placement of the wireless communicator within the housing would not modify the operation of the device or yield unexpected results, this limitation does not amount to patentable difference.


The bicycle operation device according to claim 1, wherein a clamp (20) is connected to the housing (¶ [0052]; see clamp 20 being connected to the top portion of the housing 13 in at least FIG. 17) and is attachable to the handlebar (see clamp 20 attached to the handlebar H in at least FIG. 4).
Regarding claim 7:
The bicycle operation device according to claim 1, wherein the operation unit further includes an electric switch (SW1) configured to transmit a signal to the wireless communicator (¶ [0136]).
Regarding claim 10:
The bicycle operation device according to claim 1, wherein the upper housing portion and the lower housing portion are separately formed and joined to form the housing (see upper 14 and lower 16 portions of housing 13 being separate and joined together in FIG. 3; ¶ [0051]).
Regarding claim 14:
The bicycle operation device according to claim 7, wherein the electric switch includes only a first switch (SW1; FIG. 18).
Regarding claim 19:
The bicycle operation device according to claim 1, wherein the operation member is a lever (25) that is pivotal about an axis (A2) about the upper housing portion (¶ [0055], “operating member 25 is pivotable relative to the base member 12 about a pivot axis A2”; see upper housing portion at 12 encompassing the axis A2 in FIG. 3). 
Claim 4-6, 8, 9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao in view of McLaughlin et al. (U.S. Patent No. 9,073,596 B2; “McLaughlin”).
Regarding claims 4-5, Fukao teaches/renders obvious all the limitation of claim 1, supra, but does not expressly disclose a bolt, the clamp having an insertion hole for receiving the bolt such that the operation unit is attachable to the clamp by the bolt, wherein the operation unit includes a projection that is fixed to the housing, the projection having a fastening hole for fastening the operation unit to the bolt.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao to include a bolt, the clamp having an insertion hole for receiving the bolt such that the operation unit is attachable to the clamp by the bolt, wherein the operation unit includes a projection that is fixed to the housing, the projection having a fastening hole for fastening the operation unit to the bolt, as taught by McLaughlin, as a known technique to configure the operation unit to be adjustable along and about the handlebar to accommodate varying hand sizes of individual riders.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Fukao and McLaughlin are drawn to analogous/similar structures i.e. bicycle handlebar mounted controls, and would therefore recognize that modifying Fukao in view of the known technique taught in McLaughlin as described supra would, with reasonable predictability, result in clamp 20 of Fukao being connected to the operation unit e.g. body 12 via a projection formed thereon like that of projection 26 formed on body 1 in McLaughlin.  
Fukao as modified above further discloses the following:
Regarding claim 6:
The bicycle operation device according to claim 5, wherein the wireless communicator is disposed adjacent to the projection (FIG. 17 illustrates wireless communicator 424 as being adjacent to 
Regarding claim 8:
The bicycle operation device according to claim 1, further comprising the clamp including a first end and a second end (see first and second ends fastened together by bolt 10 in FIG. 5 of McLaughlin), the first end includes a first insertion hole that receives a bolt (col. 4, ll. 41-47 in McLaughlin; see first and second ends fastened together by bolt 10 in FIG. 5 of McLaughlin), the second end including a second insertion hole that receives the bolt (col. 4, ll. 41-47 in McLaughlin; see first and second ends fastened together by bolt 10 in FIG. 5 of McLaughlin), and the operation unit being attached to the clamp by the bolt (col. 4, ll. 41-47 in McLaughlin).
Regarding claim 9:
 The bicycle operation device according to claim 8, wherein the wireless communicator is disposed adjacent to a fastening hole provided to the operation unit (FIG. 17 illustrates wireless communicator 424 as being adjacent to the body 12’s connection to clamp 20 and therefore Fukao as modified above would result in communicator 424 being adjacent to the projection 26 attached to clamp 20) such that the bolt is coupled to the fastening hole (col. 4, ll. 41-47 in McLaughlin; see first and second ends fastened together by bolt 10 which is mounted to one of the fastening holes 9 in FIG. 5 of McLaughlin).
Regarding claim 11:
The bicycle operation device according to claim 1, wherein the clamp is separate from a brake clamp that attaches a brake operation unit of the bicycle to the handlebar (see clamp 6 being distinct from brake clamp 28 in FIG. 6 of McLaughlin).
Regarding claim 18:
A bicycle operation device comprising: 
an operation unit (12, 25; 1 in McLaughlin) including a projection (26 in McLaughlin), the projection having a fastening hole (9 in McLaughlin) for receiving a fastener (10 in McLaughlin) that 
the operation unit having an operation member (25; FIG. 1, 17) that is a lever (25);
a wireless communicator (424; see WT in FIG. 18) configured to communicate with a bicycle component (¶ [0134]), the wireless communicator is disposed adjacent to the projection (FIG. 17 illustrates wireless communicator 424 as being adjacent to the body 12’s connection to clamp 20 and therefore Fukao as modified above would result in communicator 424 being adjacent to the projection 26 attached to clamp 20).
However, Fukao does not expressly disclose the wireless communicator disposed in the housing towards a same side direction of the housing as the lever with respect to the bicycle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao such that the wireless communicator disposed in the housing towards a same side direction of the housing as the lever with respect to the bicycle because it has been held that the mere rearrangement of parts was held to be an unpatentable/obvious modification if such a modification would not have modified the operation of the device or yielded unexpected results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  See MPEP § 2144.04.  Here, the original disclosure does not disclose or suggest that the particular placement of the wireless communicator affects the operation of the device or would yield predictable results. Moreover, the original disclosure suggests that the location of the wireless communicator 20 within the housing may be changed without affecting the operation of the device and without producing unexpected results (paragraph [0044], “[t]he location of the wireless communicator 20 in the housing 28 may be changed. In a first example, as shown by a .
Claim 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao in view of Burato et al. (U.S. P.G. Publication No. 2013/0276568 A1; “Burato”).
Regarding claims 12, 15, and 16, Fukao teaches/renders obvious all the limitations of claim 7, supra, including a switch (SW1; FIG. 18), but does not expressly disclose a first switch and a second switch, a first operation member that operates the first switch and a second operation member that operates the second switch, the first operation member includes a first lever that is pivotal about a first axis, and the second operation member includes a second lever that is pivotal about a second axis.
Burato teaches a first switch (121) and a second switch (122), a first operation member (241; FIG. 7-10) that operates the first switch (¶ [0068], [0084]-[0085]) and a second operation member (251; FIG. 7-10) that operates the second switch (¶ [0086]-[0087]), the first operation member includes a first lever (241) that is pivotal about a first axis (268), and the second operation member includes a second lever (251) that is pivotal about a second axis (254) to configure the shifting mechanism to carry out upshifting and downshifting functions electronically and in a manner that is conventional (¶ [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao to include a first switch and a second switch, a first operation member that operates the first switch and a second operation member that operates the second switch, the first operation member includes a first lever that is pivotal about a first axis, and the second operation member includes a second lever that is pivotal about a second axis, as taught by Burato, to configure the shifting mechanism to carry out upshifting and downshifting functions electronically and in a manner that is conventional.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao in view of Ichida et al. (U.S. P.G. Publication No. 2012/0253600 A1; “Ichida”).
Regarding claim 13, Fukao teaches/renders obvious the bicycle operation device according to claim 7, supra, but does not expressly disclose a first switch, second switch and third switch.
Ichida teaches a first switch (28; 128), second switch (32; 132) and third switch (34; 134) to  control a respective electrical bicycle component e.g. an electrically adjustable front suspension, an electrically adjustable rear suspension, an electrically operated front derailleur, an electrically operated rear derailleur and an electrically operated seatpost (¶ [0021], [0023], [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao to incorporate a first switch, second switch and third switch, as taught by Ichida, to control a respective electrical bicycle component e.g. an electrically adjustable front suspension, an electrically adjustable rear suspension, an electrically operated front derailleur, an electrically operated rear derailleur and an electrically operated seatpost.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao in view of Sean (U.S. P.G. Publication No. 2008/0230664 A1; “Sean”).
Regarding claim 17, Fukao teaches/renders obvious all the limitations of claim 1, supra, but does not expressly disclose the housing including a resin material.
Sean teaches a housing (42, 44) including resin material (¶ [0021]-[0022]) as a known material for forming the housing (¶ [0021]-[0022]).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Sean so that the housing includes resin material, as taught by Sean as a known material for forming the housing.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
non-metallic material” (emphasis).  Therefore, even if one o of ordinary skill would reasonably expect metallic levers to disrupt the signal, Fukao teaches an embodiment that foregoes the metallic levers for non-metallic levers which would obviate that issue.   As such, Applicant’s argument is an unsupported assertion as is therefore not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656